       CASE 0:21-cv-00153-WMW-KMM Doc. 1 Filed 01/21/21 Page 1 of 20




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA



DANA MARIA SETZER-WHITE and                Case No.: 0:21-cv-00153
DEBORA JO SETZER,
                                           COMPLAINT AND DEMAND FOR
                    Plaintiffs,            JURY TRIAL

v.                                            1. FCRA, 15 USC § 1681, et seq.

EQUIFAX INFORMATION SERVICES,
LLC; EXPERIAN INFORMATION
SOLUTIONS, INC.; WELLS FARGO
BANK, N.A. d/b/a WELLS FARGO
AUTO; HYUNDAI CAPITAL
AMERICA d/b/a KIA MOTORS
FINANCE,

                    Defendants.


      Plaintiffs Dana Maria Setzer-White (“Dana”) and Debora Jo Setzer (“Debora”)

(collectively, “Plaintiffs”), through Plaintiffs’ attorneys, allege the following

against Defendants Equifax Information Services, LLC (“Equifax”), Experian

Information Solutions, Inc. (“Experian”), Wells Fargo Bank, N.A. d/b/a Wells Fargo

Auto (“Wells Fargo”), and Hyundai Capital America d/b/a KIA Motors Finance

(“KIA”) (collectively, “Defendants”):

                                    INTRODUCTION

      1.     Plaintiffs’ Complaint alleges violations of the Fair Credit Reporting Act

(“FCRA”), 15 U.S.C. § 1681 et seq. against Defendants Equifax and Experian, each a

consumer reporting agency, for reporting inaccurate information on Plaintiffs’ credit


                                          1
        CASE 0:21-cv-00153-WMW-KMM Doc. 1 Filed 01/21/21 Page 2 of 20




reports. Plaintiffs’ Complaint also alleges violations of the FCRA against Defendants

Wells Fargo and KIA for failing to conduct a reasonable reinvestigation after receiving

notice of Plaintiffs’ disputes from Defendants Equifax and Experian.

                                JURISDICTION AND VENUE

        2.     The District Court has federal question jurisdiction over these claims

pursuant to 28 U.S.C. § 1331; 15 U.S.C. § 1681.

        3.     Venue in this District is proper pursuant to 28 U.S.C. § 1391(b)(2) in that a

substantial part of the events or omissions giving rise to the claim occurred in this

district.

        4.     Defendants transact business here; as such, personal jurisdiction is

established.

                                         PARTIES

        5.     Plaintiffs are natural persons residing in the city of Albertville in Wright

County, Minnesota.

        6.     Plaintiffs are consumers as defined by the FCRA, 15 U.S.C. § 1681a(c).

        7.     Defendants Wells Fargo and KIA are financial institutions engaged in the

business of giving credit and collecting debt. Wells Fargo and KIA are also furnishers, as

defined in 15 U.S.C. § 1681s-2. Upon information and belief, Wells Fargo and KIA are

regularly engaged in the business of furnishing credit information to the credit reporting

agencies. Wells Fargo is headquartered in San Francisco, California and can be served

through its registered agent, Corporation Service Company, located at 2345 Rice Street,

Ste. 230, Roseville, Minnesota 55113. KIA is headquartered in Irvine, California and can

                                             2
       CASE 0:21-cv-00153-WMW-KMM Doc. 1 Filed 01/21/21 Page 3 of 20




be served through its registered agent, National Registered Agents, Inc. located at 1010

Dale St. N., St. Paul, Minnesota 55117-5603.

       8.     Defendant Equifax is a credit reporting agency, as defined in 15 U.S.C. §

1681a(f). Upon information and belief, Equifax is regularly engaged in the business of

assembling, evaluating, and disbursing information concerning consumers for the

purpose of furnishing consumer reports, as defined in 15 U.S.C. § 1681a(d), to third

parties. Equifax’s principal place of business is located at 1550 Peachtree Street NW,

Atlanta, Georgia, 30309.

       9.     Defendant Experian is a credit reporting agency, as defined in 15 U.S.C. §

1681a(f)). On information and belief, Experian is regularly engaged in the business of

assembling, evaluating, and disbursing information concerning consumers for the

purpose of furnishing consumer reports, as defined in 15 USC § 1681a(d), to third

parties. Experian’s principal place of business is located at 475 Anton Boulevard, Costa

Mesa, California 92626.

       10.     Upon information and belief, Defendants Equifax and Experian, and non-

party Trans Union, LLC (“Trans Union”) (referenced together as “credit reporting

agencies” or “CRAs”) disburse consumer reports to third parties under contract for

monetary compensation.

       11.    At all relevant times, Defendants acted through duly authorized agents,

employees, officers, members, directors, heirs, successors, assigns, principals, trustees,

sureties, subrogees, representatives, and insurers.



                                              3
       CASE 0:21-cv-00153-WMW-KMM Doc. 1 Filed 01/21/21 Page 4 of 20




       12.    Any violation of the FCRA by Defendants was not in good faith, was

knowing, negligent, willful, and/or intentional, and Defendants did not maintain

procedures reasonably adapted to avoid any such violation.

                              FACTUAL ALLEGATIONS

       13.    Defendants Equifax and Experian report consumer information about

Plaintiffs and other consumers through the sale of consumer reports (credit reports).

       14.    Equifax and Experian credit reports generally contain the following

information: (i) Header/Identifying Information: this section generally includes the

consumer’s name, current and prior addresses, date of birth, and phone numbers; (ii)

Tradeline Information: this section pertains to consumer credit history, and includes the

type of credit account, credit limit or loan amount, account balance, payment history, and

status; (iii) Public Record Information: this section typically includes public record

information, such as bankruptcy filings; and (iv) Credit Inquiries: this section lists every

entity that has accessed the consumer’s file through a “hard inquiry” (i.e., consumer-

initiated activities, such as applications for credit cards, to rent an apartment, to open a

deposit account, or for other services) or “soft inquiry” (i.e., user-initiated inquiries like

prescreening).

       15.    Defendants Equifax and Experian gain access to consumer information

from various sources, including furnishers who provide consumer information to them,

and information they independently source themselves or through third party

providers/vendors or repositories, including computerized reporting services like

PACER.

                                              4
        CASE 0:21-cv-00153-WMW-KMM Doc. 1 Filed 01/21/21 Page 5 of 20




       16.    The information reported by Defendants Equifax and Experian contributes

to consumer creditworthiness, including their FICO Scores, which are calculated using

information contained in their consumer credit reports.

       17.    The vast majority of financial services lenders (e.g., banks, creditors,

lenders) rely upon credit reports, FICO Scores and other proprietary third-party

algorithms – “scoring” models – to interpret the information in a credit report.

       18.    These algorithms use variables or “attributes” derived from the credit report

to calculate a “credit score,” which ultimately determines consumer creditworthiness.

       19.    FICO Scores factor the following: Payment history (35%); Amount of debt

(30%); Length of credit history (15%); New credit (10%); and Credit mix (10%).

       20.    Payment history refers to whether a consumer has paid his or her bills in the

past, and whether these payments have been timely, late or missed.

       21.    The more severe, recent, and frequent late payments are, the greater the

harm to the FICO Score.

       22.    In factoring the severity of delinquent payments, a FICO Score considers

how late the payment continues to be, how much is owed, how recently this occurred, and

how many delinquent accounts exist. However, the longer that a delinquent account stays

current after being remedied, the more a consumer’s FICO Score should increase.

       23.    Defendants Equifax and Experian obtained and reported Plaintiffs’

consumer bankruptcy information in both the Public Records section of their consumer

credit reports, as well as individual account tradelines in their credit reports.



                                               5
       CASE 0:21-cv-00153-WMW-KMM Doc. 1 Filed 01/21/21 Page 6 of 20




       24.    Defendants Equifax and Experian had notice of Plaintiffs’ bankruptcy

through their independent collection of consumer information as well as from

information provided to them by tradeline furnishers. Defendants Equifax and Experian

reported Plaintiff’s bankruptcy filing and/or discharge in the public record section of their

credit reports, as well as individual account tradelines.

       25.    Defendants Equifax and Experian are well aware that the effect of a

discharge order in a Chapter 7 Bankruptcy is to discharge all statutorily dischargeable

debts other than those that have been reaffirmed in a reaffirmation agreement or

successfully challenged in an adversary proceeding.

       26.    Defendants Equifax and Experian are also aware of the effect of a

reaffirmation of debt, which excludes the debt from the bankruptcy discharge.

       27.    Information regarding whether a debt has been reaffirmed or successfully

challenged through an adversary proceeding is retrievable from the same sources

Defendants Equifax and Experian obtain the bankruptcy case information, as well as

from information provided to Defendants Equifax and Experian from furnishers of

account/tradeline information.

       28.    Rather than follow reasonable procedures to assure maximum possible

accuracy, Defendants Equifax and Experian report information regarding pre-bankruptcy

debts even if that information ignores or contradicts information already known by them,

information provided by furnishers of account/tradeline information, and/or information

contained in public court records that they have obtained through their independent

efforts, or could easily obtain through reasonably available public records.

                                              6
        CASE 0:21-cv-00153-WMW-KMM Doc. 1 Filed 01/21/21 Page 7 of 20




        29.   Defendants Equifax and Experian are on continued notice of their

inadequate post-bankruptcy reporting procedures, including pertaining to account and

payment statuses, through the thousands of lawsuits and FTC and Consumer Financial

Protection Bureau complaints filed against them for their inaccurate reporting following a

consumer bankruptcy.

        30.   In or around March 2018, Plaintiffs obtained an auto loan from KIA (“the

KIA Account”).

        31.   In or around November 2018, Plaintiffs obtained an auto loan from Wells

Fargo (“the Wells Fargo Account”).

        32.   On or about March 4, 2020, Plaintiffs filed for a voluntary bankruptcy

under Chapter 7 of Title 11 of the Bankruptcy Code in the United States Bankruptcy

Court for the District of Minnesota (Minneapolis), petition no. 20-bk-40639.

        33.   On or about April 15, 2020, Plaintiffs reaffirmed their obligations under the

Wells Fargo Account, whereby Plaintiffs remained personally liable/responsible for

continued payment on the account. The Wells Fargo Account was therefore not included

in Plaintiffs’ subsequently entered bankruptcy discharge.

        34.   On or about May 26, 2020, Plaintiffs reaffirmed their obligations under the

KIA Account, whereby Plaintiffs remained personally liable/responsible for continued

payment on the account. The KIA Account therefore also was not included in Plaintiffs’

subsequently entered bankruptcy discharge.

        35.   Plaintiffs received a discharge in bankruptcy court on or about June 23,

2020.

                                             7
        CASE 0:21-cv-00153-WMW-KMM Doc. 1 Filed 01/21/21 Page 8 of 20




       36.    Plaintiffs filed for bankruptcy and reaffirmed the Wells Fargo Account and

KIA Account to rebuild and improve their credit.

       37.    After Plaintiffs’ bankruptcy was discharged, Plaintiffs were eager to

obtain a “fresh start.”

       38.    Sometime after Plaintiffs’ bankruptcy discharge, Plaintiffs obtained their

Experian, Equifax, and Trans Union consumer credit reports to ensure that their credit

account tradelines and bankruptcy were being reported accurately.

       39.    Plaintiffs learned Defendants Experian, Equifax and Trans Union were

inaccurately reporting Plaintiffs’ reaffirmed Wells Fargo Account and KIA Account as

having been included in Plaintiffs’ bankruptcy, and subject to bankruptcy coding that

conveys to creditors/lenders that the account was discharged or non-current/non-paid,

even though Plaintiffs continued to make ongoing payments on the accounts.

       40.    Before filing for bankruptcy, Plaintiffs never missed a payment on the

Wells Fargo and KIA Accounts. Plaintiffs have since continued to make timely payments

on the accounts and are current on all payments to date on the accounts.

       41.    Plaintiffs reaffirmed the Wells Fargo and KIA Accounts during bankruptcy,

remaining personally liable for the obligations. The accounts (debts) indisputably were

not discharged. Plaintiffs did this to maintain some of their credit history and to

rebuild/re-establish credit through timely monthly payments on the reaffirmed accounts.

       42.    However, when Plaintiffs pulled their credit reports, Plaintiffs discovered

that Defendants Experian, Equifax and Trans Union were not accurately reporting the

Wells Fargo and KIA Accounts’ payment history, despite reaffirmation of the debts.

                                            8
        CASE 0:21-cv-00153-WMW-KMM Doc. 1 Filed 01/21/21 Page 9 of 20




       43.     Defendants Equifax, Experian, and Trans Union’s reporting was therefore

patently false and materially misleading, as the Wells Fargo and KIA Accounts were

reaffirmed and not discharged by Plaintiffs’ bankruptcy and Plaintiffs continued to make

timely monthly payments on the accounts. As reported, Defendants Equifax and Experian

fail to report the correct payment history and ongoing payments, and/or report false

payment statuses that indicate that the accounts were included in and/or discharged in

bankruptcy, instead of their true status of reaffirmed.

       44.     Plaintiffs’ payment history on the Wells Fargo and KIA Accounts is

important to Plaintiffs’ efforts to reestablish their credit and maintain their previous

positive credit history.

       45.     On or about September 21, 2020, Plaintiffs each sent letters to Experian,

Equifax, and Trans Union disputing their inaccurate reporting of the Wells Fargo and

KIA Accounts.

       46.     The letters each specifically advised that Plaintiffs did not include the

Wells Fargo and KIA Accounts in their bankruptcy, remained personally obligated for

the accounts, and continued to make regular payments on the accounts.

       47.     Upon information and belief, Experian, Equifax, and Trans Union received

Plaintiffs’ dispute letters.

       48.     Upon information and belief, Experian, Equifax, and Trans Union

forwarded Plaintiffs’ disputes to Wells Fargo and KIA within 5 business days of receipt.

       49.     On or about October 22, 2020, non-party Trans Union responded to each of

Plaintiffs’ dispute letters. Trans Union updated the Wells Fargo and KIA Account

                                              9
       CASE 0:21-cv-00153-WMW-KMM Doc. 1 Filed 01/21/21 Page 10 of 20




tradelines to indicate that the Wells Fargo and KIA Accounts had been reaffirmed – not

discharged – in Plaintiffs’ bankruptcy and accurately reported Plaintiffs’ payment history.

       50.     On or about October 20, 2020, Equifax responded to each of Plaintiffs’

dispute letters.

       51.     Equifax’s response to Debora indicated that it had completed an

investigation and updated the disputed tradelines, but it would continue to report both the

Wells Fargo and KIA Accounts as included in bankruptcy.

       52.     Equifax’s response to Dana indicated that it had completed an investigation

and updated the disputed tradelines, but it would continue to report the Wells Fargo

Account as included in bankruptcy. The KIA Account tradeline was corrected to indicate

the reaffirmation in bankruptcy and that it was being paid “as agreed.”

       53.     On or about October 21, 2020, Experian responded to each of Plaintiffs’

dispute letters.

       54.     Experian’s response to Dana indicated that it had completed an

investigation and updated the disputed tradelines, and had corrected the Wells Fargo and

the KIA Accounts to indicate the reaffirmation in bankruptcy and report Debora’s

payment history on the account as “never late.”

       55.     Experian’s response to Debora indicated that it had completed an

investigation and updated the disputed tradelines, but it would continue to report the KIA

Account as included and discharged in bankruptcy. In fact, Experian made things worse

for Debora by deleting KIA Account payment history for the March 2020 to August 2020

time period. The Wells Fargo Account was corrected to indicate the reaffirmation in

                                            10
      CASE 0:21-cv-00153-WMW-KMM Doc. 1 Filed 01/21/21 Page 11 of 20




bankruptcy and report Debora’s payment history on the account as “never late.”

      56.    Upon information and belief, Equifax did not investigate Plaintiffs’

disputes and merely forwarded automated dispute forms to Wells Fargo and KIA. Rather

than perform an investigation based on Plaintiffs’ disputes, reasonably available public

records, and information known by Equifax through Plaintiffs’ reported payment history

regarding the Wells Fargo and KIA Accounts, Equifax merely parroted information

furnished by Wells Fargo and KIA, despite awareness that the information was factually

inaccurate and conflicted with information known by Equifax.

      57.    Upon information and belief, Experian did not investigate Debora’s dispute

and merely forwarded an automated dispute form to KIA. Rather than perform an

investigation based on Debora’s dispute, reasonably available public records, and

information known by Experian through Plaintiffs’ reported payment history regarding

the KIA Account, Experian merely parroted information furnished by KIA, despite

awareness that the information was factually inaccurate and conflicted with information

known by Experian.

      58.     Upon information and belief, Wells Fargo and KIA failed to conduct a

reasonable investigation after receiving notice of Plaintiffs’ disputes from Equifax and

Experian. Consequently, Wells Fargo and KIA continued to furnish inaccurate data to

Defendants Equifax and Experian.

      59.    As a result of Defendants’ conduct in violation of the FCRA, Plaintiff has

sustained actual damages, including but not limited to embarrassment, anguish, and

emotional and mental pain.

                                          11
       CASE 0:21-cv-00153-WMW-KMM Doc. 1 Filed 01/21/21 Page 12 of 20




       60.    Upon information and belief, had Defendants Equifax and Experian

accurately reported the Wells Fargo and KIA Accounts with Plaintiffs’ actual/correct

payment history, Plaintiffs’ credit score and creditworthiness would have been better.

       61.    Defendants’ conduct exacerbated Plaintiffs’ frustration during the already

stressful post-bankruptcy period by hindering Plaintiffs’ ability to rebuild their credit.

       62.    Defendants Equifax and Experian’s conduct reduced Plaintiffs’ access to

credit by reporting materially misleading and patently false information on their

consumer credit report.

                                        COUNT I
                           Defendants Equifax and Experian
                   (Violations of the FCRA, 15 U.S.C. § 1681 et seq.)

       63.    Plaintiffs incorporate by reference all of the above paragraphs of this

Complaint as though fully stated herein.

       64.    The FCRA requires credit reporting agencies, like Equifax and Experian, to

“follow reasonable procedures to assure maximum possible accuracy of the information

concerning the individual about whom the report relates.” 15 U.S.C. § 1681e(b).

       65.    Equifax and Experian violated 15 U.S.C. § 1681e(b) by failing to follow

reasonable procedures to assure maximum possible accuracy of the information included

in Plaintiff’s credit file/report, and also by failing to report accurate information when

placed on notice that the information Equifax and Experian were reporting was inaccurate

and/or otherwise contradicted by information known by Equifax and Experian or

reasonably available to Equifax and Experian.



                                              12
       CASE 0:21-cv-00153-WMW-KMM Doc. 1 Filed 01/21/21 Page 13 of 20




       66.    Equifax and Experian knew or should have known of their obligations

under the FCRA, especially pertaining to discharged debts. These obligations are well

established by the plain language of the FCRA, in promulgations of the Federal Trade

Commission, well-established case law, and in prior cases involving Equifax and

Experian from which they are on notice of their unreasonable procedures concerning the

reporting of debts during and after bankruptcy.

       67.    Upon information and belief, Equifax and Experian regularly conduct

voluntary public records searches with the intention of including bankruptcy information

on the credit reports they sell to other parties.

       68.    Upon information and belief, Equifax and Experian voluntarily conducted

public records searches and obtained information about Plaintiffs’ bankruptcy filing and

events.

       69.    The diligence Equifax and Experian exercise in recording consumer

bankruptcy filings is not replicated in their reporting of the effect of bankruptcy

proceedings and orders upon certain accounts, including the status of accounts that are

reaffirmed, despite their knowledge thereof and the reported payment history by tradeline

furnishers.

       70.    Consequently,      Equifax    and     Experian   routinely   report   inaccurate,

incomplete, outdated, and materially misleading information about Plaintiffs, without

verifying the accuracy of this information, or updating this information as required by §

1681(e)(b) when they possess information inconsistent with the reported information, and

possess information establishing that the reported information is in fact inaccurate.

                                               13
       CASE 0:21-cv-00153-WMW-KMM Doc. 1 Filed 01/21/21 Page 14 of 20




       71.    Equifax and Experian therefore negligently and/or willfully violated 15

U.S.C. § 1681e(b) by failing to use reasonable procedures to assure maximum possible

accuracy of information pertaining to Plaintiffs.

       72.    Equifax and Experian inaccurately reported Plaintiffs’ reaffirmed accounts

as included in Plaintiffs’ bankruptcy when Plaintiffs continued to make timely payments

on the accounts, and remained liable for the accounts, which were excluded from their

bankruptcy discharge.

       73.    The inaccurate reporting of Plaintiffs’ information has caused Plaintiffs to

suffer from stress, anxiety, headaches, frustration, emotional and mental pain and

anguish, and a decreased credit score.

       74.    Even after Plaintiffs notified Equifax and Experian of the inaccurate

information they included in Plaintiffs’ credit file, Equifax and Experian continued to

inaccurately report the reaffirmed accounts as included in bankruptcy.

       75.    When a consumer disputes the accuracy or completeness of information

included in a CRA’s credit file, the FCRA requires the agency to either conduct a

reasonable reinvestigation into the disputed information or delete the disputed

information from the consumer’s credit file within thirty (30) days of receiving notice of

the dispute. 15 U.S.C. § 1681i(a)(2)(A).

       76.    When conducting its reinvestigation of disputed information in a consumer

report, the credit reporting agency is required to “review and consider all relevant

information submitted by the consumer.”



                                            14
       CASE 0:21-cv-00153-WMW-KMM Doc. 1 Filed 01/21/21 Page 15 of 20




       77.     Additionally, the CRA must notify the person who furnished the disputed

information of the consumer’s dispute within five business days of its receipt. When

notifying the furnisher of the consumer’s dispute, the CRA is to “include all relevant

information regarding the dispute that the agency received from the consumer.” 15

U.S.C. § 1681i(a)(2)(A).

       78.     Thus, in addition to violating the FCRA by failing to follow reasonable

procedures, Equifax and Experian additionally violated 15 U.S.C. § 1681i of the FCRA

by failing to perform a reasonable reinvestigation of the disputed Wells Fargo and KIA

Accounts even after Plaintiffs notified them of the inaccurate information each reported

in Plaintiffs’ credit files.

       79.     Equifax and Experian’s violations of 15 U.S.C. § 1681i include, but are not

limited to the following:

          i.   Failing to reasonably reinvestigate the inaccurate information Plaintiffs

               disputed.

         ii.   Failing to consider all relevant information while investigating Plaintiffs’

               disputes.

        iii.   Failing to include all relevant information when notifying Wells Fargo and

               KIA of Plaintiffs’ disputes.

       80.     Instead of reasonably reinvestigating Debora’s disputes, Experian

“verified” the KIA tradeline was accurate and continued to report the reaffirmed KIA

Account as included in bankruptcy.



                                              15
       CASE 0:21-cv-00153-WMW-KMM Doc. 1 Filed 01/21/21 Page 16 of 20




       81.    Instead of reasonably reinvestigating Debora’s disputes, Equifax “verified”

the Wells Fargo and KIA tradelines were accurate and continued to report the reaffirmed

Wells Fargo and KIA Accounts as “included in bankruptcy.”

       82.    Instead of reasonably reinvestigating Dana’s disputes, Equifax “verified”

the Wells Fargo tradeline was accurate and continued to report the reaffirmed Wells

Fargo Account as included in bankruptcy.

       83.    Equifax and Experian’s acts, as described above, were done willfully and

knowingly, or, alternatively, negligently.

       84.    As a result of the foregoing violations of the FCRA, Equifax and Experian

are liable to Plaintiffs for actual damages, statutory damages, attorneys’ fees and costs, as

described herein and as allowable by law.

                                       COUNT II
                           Defendants Wells Fargo and KIA
                   (Violations of the FCRA, 15 U.S.C. § 1681s-2(b))

       85.    Plaintiffs incorporate by    reference all the   above   paragraphs   of   this

Complaint as though fully stated herein.

       86.    The FCRA requires that furnishers of information like Wells Fargo and

KIA conduct an investigation with respect to disputed information, review all relevant

information, and report the results of the investigation to the credit reporting agency. If

the investigation reveals the information is incomplete or inaccurate, furnishers must

report those results to all credit reporting agencies to which the furnisher has provided the

inaccurate information.



                                              16
       CASE 0:21-cv-00153-WMW-KMM Doc. 1 Filed 01/21/21 Page 17 of 20




       87.    Wells Fargo and KIA knew or should have known about their obligations

under the FCRA. These obligations are well established in the plain language of the

FCRA, in the promulgations of the Federal Trade Commission, and in well-established

case law. Wells Fargo and KIA obtained or had available substantial written materials

that apprised them of their duties under the FCRA. Despite knowing these legal

obligations, Wells Fargo and KIA acted consciously in breaching their known duties and

deprived Plaintiffs of their rights under the FCRA.

       88.    Plaintiffs disputed the Wells Fargo and KIA tradelines through all three

national CRAs: Experian, Equifax, and Trans Union.

       89.    Thereafter, the credit reporting agencies forwarded Plaintiffs’ disputes to

Wells Fargo and KIA, notifying Wells Fargo and KIA that Plaintiffs were disputing the

information they had furnished about the Wells Fargo and KIA Accounts.

       90.    Wells Fargo and KIA received notice of Plaintiffs’ disputes and failed to

reasonably investigate or otherwise take corrective measures despite possessing all

relevant knowledge regarding the disputes.

       91.    Wells Fargo and KIA continue to furnish inaccurate information about

Plaintiffs to all three CRAs, even though Wells Fargo and KIA possessed all relevant

information about the Wells Fargo and KIA Accounts and the inaccuracies that Plaintiffs

disputed.

       92.    The inaccurate Wells Fargo and KIA Accounts materially and adversely

affect Plaintiffs’ credit standing.



                                             17
         CASE 0:21-cv-00153-WMW-KMM Doc. 1 Filed 01/21/21 Page 18 of 20




         93.   On at least one occasion within the past two years, by example only and

without limitation, Wells Fargo and KIA violated 15 U.S.C. § 1681s-2(b)(1)(A) by

failing to fully and properly investigate Plaintiffs’ disputes reported to Equifax and

Experian.

         94.   Wells Fargo and KIA violated 15 U.S.C. §§ 1681n and 1681o of the FCRA

by engaging in willful and negligent noncompliance of 15 U.S.C. § 1681s-2(a), (b), and

engaging in conduct that violated 15 U.S.C. § 1681s-2(a), (b), including:

   (a)         Willfully and negligently failing to conduct an investigation of Plaintiffs’

               disputes, despite possessing knowledge, information, and records to

               substantiate Plaintiffs’ disputes;

   (b)         Willfully and negligently failing to review all relevant information

               concerning Plaintiffs’ disputes;

   (c)         Willfully and negligently failing to report the results of investigations to the

               relevant consumer reporting agencies;

   (d)         Willfully and negligently failing to report to the CRAs that the disputed

               information was indeed inaccurate;

   (e)         Willfully and negligently failing to properly participate, investigate and

               comply with the reinvestigations that were conducted by any and all

               consumer reporting agencies concerning the inaccurate information

               disputed by Plaintiffs;



                                              18
         CASE 0:21-cv-00153-WMW-KMM Doc. 1 Filed 01/21/21 Page 19 of 20




   (f)            Willfully and negligently continuing to furnish and disseminate inaccurate

                  credit, account, and other information concerning Plaintiffs to the consumer

                  reporting agencies, despite actual knowledge of the falsity of the reported

                  information; and

   (g)            Willfully and negligently failing to comply with the requirements for

                  furnishers of information enumerated in 15 U.S.C. § 1681s-2(b).

         95.      Wells Fargo and KIA unreasonably refused to take corrective measures

required by the FCRA to correct and/or update Plaintiffs’ consumer information

furnished to the national consumer reporting agencies.

         96.      Wells Fargo and KIA are a direct and proximate cause, as well as a

substantial factor, in causing damage and harm to Plaintiffs.

         97.      Consequently, Wells Fargo and KIA are liable to Plaintiffs for the full

amount of statutory, actual and punitive damages, as described herein and as allowable

by law. Additionally, Plaintiffs are entitled to their attorneys’ fees and costs, as well as

other such relief permitted by 15 U.S.C. § 1681n and § 1681o.

                                     PRAYER FOR RELIEF

         WHEREFORE, Plaintiffs respectfully request judgment be entered against

Defendants for the following:

               A. Declaratory judgment that Defendants violated the FCRA;

               B. Actual damages pursuant to 15 U.S.C. § 1681n(a)(1) or § 1681o(a)(1);

               C. Statutory damages of $1,000.00 pursuant to 15 U.S.C. § 1681n(a)(1);


                                               19
       CASE 0:21-cv-00153-WMW-KMM Doc. 1 Filed 01/21/21 Page 20 of 20




           D. Punitive damages pursuant to 15 U.S.C. § 1681n(a)(2);

           E. Costs and reasonable attorney’s fees pursuant to 15 U.S.C. §§ 1681n(a)(3)

           and 1681o(a)(2);

           F. Any pre-judgment and post-judgment interest as may be allowed under the

           law; and

           G. Any other relief that this Court deems appropriate.

                                     JURY DEMAND

       Pursuant to Federal Rule of Civil Procedure 38, Plaintiffs hereby demand a trial

by jury of all issues triable by jury.



       Respectfully submitted this 21st day of January 2021.

                                                 By: /s/ Jenna Dakroub
                                                 Jenna Dakroub
                                                 Bar Number: 0401650
                                                 Price Law Group, APC
                                                 8245 N. 85th Way
                                                 Scottsdale, AZ 85258
                                                 Telephone: (818) 600-5513
                                                 Facsimile: (818) 600-5413
                                                 Email: jenna@pricelawgroup.com
                                                 Attorney for Plaintiffs,
                                                 Dana Maria Setzer-White and
                                                 Debora Jo Setzer




                                            20
